     Case 2:14-cr-00083-JAM-EFB Document 431 Filed 05/05/20 Page 1 of 3

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,             No.   2:14-cr-0083-JAM
12                  Plaintiff,
13         v.                               ORDER DENYING DEFENDANT’S MOTION
                                            TO REDUCE SENTENCE
14    MIHRAN MELKONYAN,
15                  Defendant.
16

17         Mihran Melkonyan (“Defendant”), a prisoner serving his

18   sentence at the Lompoc Federal Correctional Institution (“Lompoc

19   FCI”), a Bureau of Prisons (“BOP”) facility located in Lompoc,

20   California, moves for a reduction of his term of imprisonment

21   under the federal compassionate release statute, 18 U.S.C.

22   § 3582(c)(1)(A).     Mot., ECF No. 419.      The Government filed an

23   opposition, ECF No. 422, to which Defendant replied, ECF No. 424.

24   After consideration of the parties’ briefing on the motion and

25   relevant legal authority, the Court DENIES Defendant’s Motion to

26   Reduce Sentence.

27   ///

28   ///
                                           1
     Case 2:14-cr-00083-JAM-EFB Document 431 Filed 05/05/20 Page 2 of 3

1                                I.     BACKGROUND

2          On February 15, 2017, Defendant was found guilty on twenty-

3    four counts of wire fraud, in violation of 18 U.S.C. § 1343, and

4    two counts of mail fraud, in violation of 18 U.S.C. § 1341.

5    Verdict Form, ECF No. 174.       On January 4, 2019, Defendant was

6    sentenced to 230 months of imprisonment.         Judgment, ECF No. 294.

7    Defendant began service of sentence on January 4, 2019.              BOP

8    Inmate Data, Ex. 1 to Opp’n at 3, ECF No. 422-1.          His projected

9    release date is August 13, 2031.          Id.

10         On January 16, 2019, Defendant filed a notice of appeal.

11   ECF No. 290.     Among the issues on appeal, Defendant challenges

12   his 230-month sentence as “substantively unreasonable.”              Opening

13   Appellate Brief, Ex. D to Mot. at 29–36, ECF No. 419-4.              That

14   appeal remains pending before the Ninth Circuit. See United

15   States v. Melkonyan, Case No. 19-10026.         Defendant now requests

16   this Court reduce his sentence and release him in advance of his

17   projected release date because he is at risk of contracting, and

18   experiencing serious complications from, COVID-19 if he remains

19   at Lompoc FCI.     Mot. at 2–4.

20
21                                II.    OPINION

22         The procedural posture of this case divests this Court of

23   the jurisdiction necessary to consider Defendant’s motion.

24   Defendant filed this motion after he filed a notice of appeal in

25   this Court.    See ECF No. 290.      “The filing of a notice of appeal

26   confers jurisdiction on the court of appeals and divests the
27   district court of its control over those aspects of the case

28   involved in the appeal.”      United States v. Ortega-Lopez, 988
                                           2
     Case 2:14-cr-00083-JAM-EFB Document 431 Filed 05/05/20 Page 3 of 3

1    F.2d 70, 72 (9th Cir. 1993) (citing Griggs v. Provident Consumer

2    Discount Co., 459 U.S. 46, 58 (1982)) (internal quotation marks

3    omitted).    And although Ortega-Lopez held the district court

4    lacked jurisdiction to modify a sentence under Federal Rule of

5    Criminal Procedure 35(b), not under 18 U.S.C. § 3582(c), “there

6    is no basis for distinguishing between these two types of

7    modifications for jurisdictional purposes.”         United States v.

8    Maldonado-Rios, 790 F.3d 62, 64 (1st Cir. 2015).          On appeal,

9    Defendant challenges the length of his sentence.          See Opening

10   Appellate Brief at 29–36.      Thus, his sentence is directly

11   involved in the appeal.      Accordingly, this Court is divested of

12   its ability to reduce Defendant’s sentence.         See Ortega-Lopez,

13   988 F.2d at 72 (“[A] district court is divested of jurisdiction

14   once a notice of appeal has been filed from the original

15   sentence.”).

16                                III.    ORDER

17         For the reasons set forth above, the Court DENIES

18   Defendant’s Motion to Reduce Sentence.

19         IT IS SO ORDERED.

20   Dated: April 27, 2020
21

22

23

24

25

26
27

28
                                           3
